SILVERMAN, Circuit Judge,
dissenting.
I respectfully dissent. Chandrasena came forward with nothing to support his argument — and that’s all it is, an unsubstantiated argument — that he somehow believed that all business expenses were deductible from gross receipts except for the cost of goods sold. Furthermore, as the district judge correctly pointed out, even if Chandrasena truly labored under that odd misunderstanding, it still would not come close to explaining the magnitude of the discrepancy between what he told Provident and what he told the IRS.
I also disagree with the majority’s conclusion that there are material facts in dispute concerning the reasonableness of Provident’s reliance on Chandrasena’s misrepresentations. The undisputed facts show that Provident made several inquiries of Chandrasena about his income and that Chandrasena repeatedly confirmed his previous representations. He also supplied what he represented to be an unsigned copy of his 1989 tax return. In underwriting the policy, Provident did not have to assume that it was dealing with a crook. It had the right to rely on Chandrasena’s repeated representations. Robinson v. Occidental Life Ins., 131 Cal.App.2d 581, 281 P.2d 39 (1955). It is undisputed that the Equifax report showed Chandrasena’s annual income to be $60,000.00, but it also is undisputed that the report itself does not indicate the basis for that conclusion and specifically states that Chandrasena was not available for an interview. In the face of Chandrasena’s repeated and consistent oral and written representations and the purported tax return he supplied — none of which he dis*747putes having said or done — it was not unreasonable for Provident to have believed Chandrasena over the Equifax report.
I would affirm the district court.